«° “"40'345B (Rev, 02/08/2019) Judgment in a Criminal Petty Case(Modified) Page 1 of |

  

4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
v. (For Offenses Committed On or After November 1, 1987)

Antonio Avalos-Rodriguez Case Number: 3:19-mj-24274

Thomas S, Sims
Defendant's Attorn

 

REGISTRATION NO. 91119298

THE DEFENDANT: .
pleaded guilty to count(s) 1 of Complaint

CO was found guilty to count(s)

 

 

 

 

 

 

 

 

after a plea of not guilty, ve Hebe
Accordingly, the defendant is adjudged guilty of such counts) which involve the following offense(s):
Title & Section Nature of Offense Count Number(s}
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
C1 The defendant has been found not guilty on count(s)
[ Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
/

Ay TIME SERVED C] days

ma Assessment: $10 WAIVED kK) Fine: WAIVED .
ix] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

e defendant’s possession at the time of arrest upon their deportation or remoyal,, Bar Ce heag ~ Cac C1
a Court recommends defendant be deported/removed with relative, charged in case

 

~IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, October 31, 2019
Date of Imposition of Sentence

nasiea DT ANS

DUSM HONORABLE ROBERT A. MCQUAID
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy 3:19-mj-24274

 
